Exhibit 10.5

MASSEY ENERGY COMPANY

Incentive Award Agreement

(Based on Cumulative Earnings Before Interest, Taxes, Depreciation and
Amortization)

THIS AGREEMENT dated as of the 23rd day of November, 2010, between MASSEY ENERGY
COMPANY, a Delaware corporation (the “Company”), and [                    ]
(“Participant”) is made pursuant and subject to the provisions of the Massey
Energy Company 2006 Stock and Incentive Compensation Plan, as amended from time
to time (the “Plan”), a copy of which is attached. All capitalized terms used
herein that are defined in the Plan have the same meaning given them in the
Plan.

1. Incentive Award. Pursuant to the Plan, the Company, on November 23, 2010 (the
“Grant Date”), awarded to Participant, subject to the terms and conditions of
the Plan and subject further to the terms and conditions herein set forth, the
opportunity to earn a cash payment based on the satisfaction of the performance
criteria set forth in Paragraph 3 (the “Incentive Award”).

2. Definitions.

(a) Earnout Period means the three year period from January 1, 2011 through
December 31, 2013 (“Earnout Period”).

(b) Performance Period EBITDA means the Company’s cumulative earnings before
interest, taxes, depreciation and amortization, for the three fiscal years of
the Company ending December 31, 2011, December 31, 2012, and December 31, 2013
(the “Performance Period EBITDA”), all as confirmed by the Company’s Chief
Financial Officer and the Chairman of the Compensation Committee (“Committee”);
provided, however, that extraordinary, unusual or infrequently occurring events
and transactions, may, in the sole discretion of the Committee, be excluded
pursuant to the Plan in such determination.

3. Amount of Award. Subject to Paragraph 5 and except as provided in
Paragraphs 4 and 6, Participant’s Incentive Award will be calculated under the
amount and formula shown in column (b) below, based on satisfaction of the
criteria set forth in column (a) below:

 

     (a)
Performance  Period EBITDA     (b)
Participant’s  Incentive Award  

High Target

   $ [             ]    $ [             ] 

Middle Target

   $ [             ]    $ [             ] 

Low Target

   $ [             ]    $ [             ] 

If the Performance Period EBITDA falls between any target amounts, the amount of
Participant’s Incentive Award is calculated proportionately between the two
nearest target levels. No Incentive Award will be paid if the Performance Period
EBITDA is less than the low target of $[            ] million and no increase to
the Incentive Award will be made for cumulative earnings before interest, taxes,
depreciation and amortization above the high target of $[            ] million.



--------------------------------------------------------------------------------

Participant’s Incentive Award for the Earnout Period, to the extent earned, will
be paid in cash no later than the March 15 immediately following the calendar
year in which the Earnout Period ends.

4. Death or Disability. If Participant dies or becomes permanently and totally
disabled within the meaning of Section 22(e)(3) of the Internal Revenue Code of
1986, as amended (the “Code”), (“Permanently and Totally Disabled”) while in the
employ or service of the Company or a Subsidiary within the Earnout Period,
Participant or Participant’s estate will be entitled to receive a pro rata
portion of Participant’s Incentive Award as calculated pursuant to Paragraph 3,
based on the portion of the Earnout Period elapsed prior to Participant’s death
or becoming Permanently and Totally Disabled.

5. Forfeiture. Participant’s right to receive an Incentive Award is forfeited if
Participant’s employment or service with the Company and its Subsidiaries
terminates during the Earnout Period for any reason other than on account of
Participant’s death or becoming Permanently and Totally Disabled or as set forth
in Paragraph 6. In addition, Participant agrees that this Agreement and the
receipt of this Incentive Award are conditioned upon Participant not disclosing
the terms of this Agreement or the receipt of the Incentive Award to anyone
other than Participant’s spouse, confidential financial advisor, or senior
management of the Company prior to end of the Earnout Period. If Participant
discloses such information to any person other than those named in the prior
sentence, except as may be required by law, Participant agrees that this
Incentive Award will be forfeited.

6. Change in Control. Notwithstanding any other provision of this Agreement,
Participant’s right to receive the Incentive Award shall be vested if
Participant’s employment is terminated during the Earnout Period by the Company
or an Affiliate without Cause within two years following a Change in Control
that occurs on or after the date of this Agreement through the Earnout Period.
For purposes of this Agreement, Cause shall occur upon:

(i) the willful and continued failure by Participant substantially to perform
Participant’s duties with the Company or an Affiliate (other than any such
failure resulting from Participant’s incapacity due to physical or mental
illness) after written demand for substantial performance is delivered to
Participant by the Company or an Affiliate which specifically identifies the
manner in which the Company or Affiliate believes that Participant has not
substantially performed Participant’s duties,

(ii) Participant’s willful breach of fiduciary duty, willful violation of any
law, rule, or regulation (other than traffic violations or similar offenses),
willful violation of a final cease and desist order or willfully engaging in any
other gross misconduct which is materially and demonstrably injurious to the
Company or any Affiliate, or

(iii) Participant’s conviction of, or pleading guilty or nolo condentere to, the
commission of a felony involving fraud, embezzlement, theft or moral turpitude.

For purposes hereof, no act, or failure to act, on Participant’s part described
in clause (i) or (ii) above shall be considered “willful” unless done, or
omitted to be done, by Participant not in good faith and without reasonable
belief that Participant’s action or omission was in the best interest of

 

2



--------------------------------------------------------------------------------

the Company and its Affiliates. The fact that Participant is or shortly may be
“retirement eligible” and thus eligible for or entitled to post-retirement
benefits from any plan, arrangement or program sponsored, participated in or
contributed to by the Company or an Affiliate shall not prevent Participant’s
termination from being considered for Cause.

7. Notice. Any notice or other communications given pursuant to this Agreement
shall be in writing and shall be personally delivered or mailed by United States
registered or certified mail, postage prepaid, return receipt requested, to the
following addresses:

 

If to the Company:   

By hand-delivery:

   By mail:

Massey Energy Company

   Massey Energy Company

Attention: Corporate Secretary

   Attention: Corporate Secretary

4 North Fourth Street

   P.O. Box 26765

Richmond, Virginia 23219

   Richmond, Virginia 23261 If to Participant:   

[Name]

  

[Address]

  

[Address]

  

8. No Right to Continued Employment or Service. This Agreement does not confer
upon Participant any right to continue in the employ or service of the Company
or a Subsidiary, nor shall it interfere in any way with the right of the Company
or a Subsidiary to terminate such employment or service at any time.

9. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware.

10. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof or as duly amended.

11. Participant Bound by Plan. Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.

12. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.

13. Employment and Service. In determining cessation of employment or service,
transfers between the Company and/or any Subsidiary shall be disregarded, and
changes in status between that of a Member, a Non-Employee Service Provider and
a Non-Employee Director shall be disregarded.

 

3



--------------------------------------------------------------------------------

14. Taxes. Participant shall make arrangements acceptable to the Company for the
satisfaction of income and employment tax withholding requirements attributable
to the vesting or payment of this Award.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his or her signature hereto.

 

MASSEY ENERGY COMPANY By:  

 

Name: Baxter F. Phillips, Jr. Its: President

 

[Participant]

 

4